Dore, J. P.
(dissenting). Scrutiny of the two records involved herein indicates to me that the issues are not as plain, simple and clearly established, as plaintiff contends. On the contrary the issues concern involved and complicated arrangements between the parties and the entire sequence of events indicates that the two appeals should be considered together as the one transaction apparently grew out of the other series of transactions.
It may well be that, after a trial, these defendants will have to pay some or perhaps all the amounts plaintiff now claims; but assuming, without deciding, that the defenses of usury and other claims of defendants may not ultimately be sustained, there remain on these records issues of fact that preclude any summary judgment in plaintiff’s favor. The cases should not be summarily disposed of but should await plenary trial. Accordingly in the first appeal, I dissent and vote to reverse the order appealed from granting plaintiff’s motion for summary judgment and striking out defendants’ answer and to deny the motion; in the second appeal, I vote to reverse the order and judgment appealed from and to deny plaintiff’s motion for summary judgment.
Cohn, Callahan, Van Voorhis and Breitel, JJ., concur in decision; Dore, J. P., dissents and votes to reverse the orders and judgments appealed from, in opinion.
Order [in first appeal] affirmed, with $10 costs and disbursements to the respondent. Judgment and order [in second appeal] affirmed, with costs.